Order entered March 8, 2019




                                              In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                      No. 05-18-01057-CR

                                   ROY OLIVER, Appellant

                                                V.

                               THE STATE OF TEXAS, Appellee

                      On Appeal from the 292nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F17-18595-V

                                            ORDER
       Before the Court is appellant’s March 5, 2019 second motion for extension of the time to

file appellant’s brief. We GRANT the motion and ORDER appellant’s brief filed on or before

April 8, 2019. If appellant’s brief is not filed by April 8, 2019, this appeal may be abated for the

trial court to make findings in accordance with rule of appellate procedure 38.8.

       The clerk’s record filed in this appeal does not contain copies of the jury instructions and

verdicts on both the guilt/innocence and punishment phases of trial. Therefore, we ORDER the

Dallas County District Clerk to file, within FOURTEEN DAYS of the date of this order, a

supplemental clerk’s record containing the guilt/innocence and punishment phase jury

instructions and verdicts.
       We DIRECT the Clerk to transmit a copy of this order to Felicia Pitre, Dallas County

District Clerk; and to counsel for the parties.


                                                        /s/   BILL PEDERSEN, III
                                                              JUSTICE




                                                  –2–